In Prohibition. This cause originated in this court on the filing of a complaint for a writ of prohibition. Upon consideration of relators’ motion for a peremptory writ or, in the alternative, an alternative writ of prohibition and motion to seal exhibits,
IT IS ORDERED by the court that said motion for an alternative writ be, and the same is hereby, granted, effective October 30,1992, and that, until further order of this court, respondent is prohibited from proceeding to hearing on October 29,1992, or at any other time, on the issue of whether respondent should issue a report and recommendation that the Lewis Center be held in contempt for failing to treat C.J. in accordance with the community standard of care.
Moyer, C.J., dissents and would grant the writ of prohibition.
Resnick, J., dissents.
IT IS FURTHER ORDERED by the court that respondent show cause on or before November 19, 1992, why a peremptory writ should not be issued.
IT IS FURTHER ORDERED by the court that said motion to seal exhibits be, and the same is hereby, granted.
Resnick, J., dissents.